DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“sampler” – item 112 of Fig 2 and para 0019 of disclosure is a “hardware component…..such as program code executed by processing circuitry” of independent claim 1 and corresponding claims 2-7 depending therefrom.
“inference module” – item 114 of Fig 2 para 0020 “inference module 114, which includes processing circuitry and software for performing statistical inference” of independent claim 1 and corresponding claims 2-7 depending therefrom.
“recognition network module” – item 118 of Fig 2 para 0021 “recognition module 118 includes processing circuitry and software arranged to receive….” of independent claim 1 and corresponding claims 2-7 depending therefrom.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8, 11-15 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea that is a mathematical process without significantly more. Independent claim 8 and 5 recited mathematical process steps of “determining….of the statistical model” “processing the observation points….set of control coefficients” “modifying….set of control coefficients” and “updating….the objective function”. Each of independent claims 8 and 15 contain additional elements of extrasolution activity that are data gathering and storage in the presented claim limitations of “obtain initial values….of a statistical model” – claim 15, “storing initial values……of the statistical model” – claim 8, and “randomly sampling…….points from the dataset” – each of claims 8 and 15. This judicial exception is not integrated into a practical application because the claims are drawn to an abstract idea of a mathematical process that is not significantly more because the additional elements are nothing more than extrasolution activity of storing/obtaining data performed either as a mental process or by a computing type device. Hence, each of the claim elements of independent claims 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because either considered alone or in combination with the abstract idea do not constitute significantly more than the abstract idea itself. Similarly, each of dependent claims 11-14 and 18-20 do not provide significantly more than the abstract idea and merely provide additional limitations to the corresponding limitations drawn to the abstract idea without providing significantly more.
Claims 11-14 and 18-20 modify the details of the “stochastic estimator” “stochastic model” and/or the “observation point in the dataset”, but these additional details to not provide for anything significantly more than further details of the type of data or further detail of the mathematical process. 

Claims 1-8, 9-10, and 16-17 have not been rejected under 35 USC 101 for at least the following reasons:
Independent claim 1 and claim 2-7 depending therefrom contain significantly more than an abstract idea that is a mathematical process because it is drawn to an inference device and recognition network module and the improvement in the field of computer processing to infer and recognize by reducing the variance associated with stochastic estimator devices. As per the 35 USC 112(f) sixth paragraph discussion, each of claims 1 and 2-7 depending therefrom are drawn to a inference device and recognition neural device that are a set of distinct processing circuitry communicating to perform the claimed functions (para 0018-0021 of Application’s disclosure).
Similarly claims 9-10 and 16-17 depending from rejected claims 8 and 15 respectively, are significantly more than an abstract idea that is a mathematical process because the claimed variance reduction is the improvement in the field of recognition and inference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Bouchard (US 2013/0325401) and Poole et al (US 2020/0104640)

With respect to Claims 1, 8, and 15: A data processing system arranged to process a dataset comprising a plurality of observation points to determine values for a set of parameters of a statistical model, the system comprising: [Bouchard (Fig 1 and para 0014) has disclosed a computer device having a processor and a plurality of memories (“main” and “data” memory), a computer, display and associated software for performing the disclosed method.]
	first memory circuitry arranged to store the dataset; [Bouchard (para 0014) has disclosed an input dataset to be sampled “a setoff input data 12 to be sampled”, wherein said input of data to a computer to be processed inherently requires a memory to store the set of digital data input to the system, hence Bouchard has disclosed at least a first memory circuit for storing the input data. Both the input data, predefined fixed parameters, and the optimized parameters of Bouchard are disclosed as stored in a memory of the device (para 0014 and 0019, at least item 20 of Fig 1). Bouchard has not explicitly disclosed that the memory circuitry of item 20 is a first memory circuitry and a second memory circuitry corresponding to storing corresponding parameters and the dataset. However, a memory (para 0014, item 20 of Fig 1) for storing a plurality of data such as “tau” and “tau+1” (see algorithm 1 of para 0063 of Bouchard) inherently requires a plurality of locations in a memory device comprised of a plurality of circuits having distinct indexed locations corresponding to portions of the memory device and associated circuitry for each set of locations. Hence for a data storing memory device such as disclosed by Bouchard a piece of data “tau” and “tau+1” being processed are stored in a distinct memory circuitry of at least a “first memory” and “second memory” circuitry. Therefore, Bouchard has disclosed at least a “first memory” and “second memory” corresponding to the presented claim limitations, wherein each memory circuitry stores corresponding data, variables, and parameters of the present set of claim limitations.]
	second memory circuitry arranged to store values for the set of parameters of the statistical model; [An initial set of predetermined fixed parameters of the SGD integral function are stored in memory (para 0019 and 0022, Fig 2) disclosed by Bouchard.]
	a sampler arranged to randomly sample a mini-batch of the observation points from the dataset and transfer the sampled mini-batch from the first memory circuit to the second memory circuit; [Bouchard (Fig 2, para 0022-0023 and 0025) has disclosed obtaining a sampled, hence subset, set of the dataset and the predefined fixed parameters stored in the memory of Bouchard. Furthermore, a function to be optimized is received and stored into memory of Bouchard (para 0023).]
	an inference module arranged to determine, for each observation point in the sampled mini-patch, a stochastic estimator for a respective component of a gradient, with respect to the parameters	 of the statistical model, of an objective function for providing performance measures of the statistical model; and [Bouchard (para 0025-0027) based on a stochastic probability distribution, the set of sampled data points of the dataset, a stochastic gradient descent step (para 0026), and the function to be optimized: Bouchard has disclosed performing an inference and optimization of the parameters of the function with respect to the gradient (para 0026-0027) and the statistical model (probability distribution – para 0027 of Bouchard).]
[Bouchard has disclosed the learning model being a neural network (para 0040) and associated software, hardware, and learning processes associated therewith, but does not further disclose a particular application such as a “recognition” type process. Bouchard (para 0087) has disclosed the application to a neural network learning process that utilizes SGD.]
	a recognition network module arranged to: [Poole (abstract, para 0019, 0063, 0085, Fig 1, 3, 4A, and Fig 4B) has disclosed a recognition neural network for image labeling (para 0085), wherein a sampling (Fig 4A and 4B), inference model (para 0063), and SGD (stochastic gradient descent) are used to sample and learn the identification/recognition of image data and label/description (para 0085).]
process the observation points in the sampled mini-batch using a neural recognition network to generate, for each observation point in the mini-batch, a respective set of control coefficients; and [Bouchard (para 0040-0045) has disclosed processing the samples of the dataset (para 0042) and generating a set of parameters (para 0043) corresponding to the “control points” of the present claim limitations that are used to update said set of parameters.]
modify, for each observation point in the sampled mini-batch, the stochastic estimator for the respective component of the gradient using the respective set of control coefficients, [The “control points” are used to update the set of parameters (para 0043 of Bouchard).]
wherein the inference module is arranged to update the values of the parameters of the statistical model in accordance with a gradient estimate based on the modified stochastic estimators, to increase or decrease the objective function. [Bouchard (para 0026-0027 and 0042-0043) has disclosed determining the set of parameters and updating the set of parameters based on the gradient descent, wherein the updated set of parameters are utilized for the next iteration of learning the function.]
[Poole and Bouchard are analogous art of processing samples of data to learn a model using a SGD and inference based process. It would have been obvious to one of ordinary skill in the art to modify the SGD based process used in the recognition neural network of Poole with the variance based SGD method of Bouchard by substitution of the SGD of Poole with the variance based SGD process of Bouchard. The motivation for combining would have been to improve the convergence (para 0002, 0005 and 0013 of Bouchard) of the optimization process of Poole using the known process of Bouchard). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Poole and Bouchard to achieve the currently presented set of claim limitations.]

With respect to Claims 2, 9, and 16: The data processing system of claim 1, wherein the recognition network module is arranged to reduce a variance associated with the stochastic estimators. [Bouchard (para 0008, 0012-0013, and 0085) has disclosed that the variance based SGD used for stochastic estimation reduces the variance.]

With respect to Claims 3, 10, and 17: The data processing system according to claim 2, wherein the updating of the parameter values of the neural recognition network by the recognition network module comprises:
	determining an estimated variance associated with the stochastic estimators; and [Bouchard (para 0071-0075) has disclosed estimating a variance and adjusting the gradient based on at least the variance (para 0061). The process is to reduce the variance as the estimation converges through the sequence of steps of iterations (para 0073, 0076, and Algorithm 1 of para 0063).]
	performing a gradient-based update of the parameters of the neural recognition network to reduce the estimated variance. [The process of Bouchard is to reduce the variance as the estimation converges through the sequence of steps of iterations (para 0073, 0076, and Algorithm 1 of para 0063).]

With respect to Claims 4 and 11: The data processing system of claim 1, wherein each of the determined stochastic estimators comprises a single Monte Carlo sample of the respective component of the gradient. [The random sampling disclosed by Bouchard (para 0065 and 0070) for algorithm 1 (para 0063) is a Monte Carlo sampling.]

With respect to Claims 5, 12, and 18: The data processing system of claim 1, wherein:
	each of the determined stochastic estimators depends on a respective random variable evaluation; and [Bouchard (para 0068-0073) has disclosed the modification of the stochastic distribution random variable “Q” parameters “tau”.]
	modifying a stochastic estimator comprises adding or subtracting a control variate term which is a linear function [Bouchard (para 0063) has disclosed the linear equation for updating “tau”+1  in step 3 of the equation of Algorithm 1.] of the respective random variable evaluation. [Bouchard (para 0063) wherein “tau”+1 is updated based on “tau” using an addition/subtraction of the term in step 3 of the equation of Algorithm 1 (para 0063 of Bouchard).]

With respect to Claims 6, 13, and 19: The data processing system of claim 1, wherein the statistical model is a Gaussian process model or a deep Gaussian process model. [Bouchard (para 0061, 0064, and 0078) has disclosed a Gaussian type modeling.]

With respect to Claims 7, 14, and 20: The data processing system of claim 1, wherein:
	each observation point in the dataset comprises an image and an associated class label; and [Poole has disclosed that the dataset is a set of image data and descriptions used to label said image data (para 0085, wherein the data is labeled using a “hot vector”).]
	the statistical model is for classifying unlabeled images. [Poole has disclosed that the dataset is a set of image data and descriptions used to label said image data (para 0085, wherein the data is labeled using a “hot vector”).]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tiecke et al (US 2019/0130224) has disclosed a Convolution Neural Network training process using SGD and inference to sample a dataset of image data and learn the semantic labeling of image data (abstract, para 0002, 0015, 0036, Fig 4, Table 1).
Lee et al (“Wide Neural Networks Evolve as Linear Models Under Gradient Descent”) has disclosed a neural network based learning method that samples a dataset and converges to a solution based on a SGD type optimization of parameters (abstract, Section 2.2, Section 2.3.1). Lee further discloses the use of such SGD type neural network learning methods for machine vision tasks (page 8, 2nd to last paragraph).
Khan et al (“Fast yet Simple Natural-Gradient Descent for Variational Inference in Complex Models”) has disclosed a Variance reducing Gradient Descent SGD type optimization for inferring and learning parameters of a model of a sampled dataset (abstract, Introduction para 1-2). Furthermore, the set of applications for such an optimization process is deep learning in the field of machine vision (para 1 of Introduction).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        


/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666